                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

NORMA ROGERS, ET AL.,                             )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )   No. 6:19-cv-3346 RK
                                                  )
DOUGLAS GASTON, ET AL.,                           )
                                                  )
       Defendants.                                )

                     Consent Motion to Drop Robert Duncan as Defendant
                      for Counts III and IV of Third Amended Complaint

       Pursuant to Federal Rule of Civil Procedure 21, Plaintiffs request this Court enter an

order dropping Robert Duncan as a defendant with respect to Counts III and IV of the third

amended complaint. In support, they state:

       1. On May 4, 2021, Plaintiffs filed their third amended complaint. ECF No. 154.

       2. The third amended complaint names Duncan as a defendant for Counts I, II, III, IV,

           and V of the six-count pleading. Id.

       3. Duncan has not filed an answer.

       4. “On motion or on its own, the court may at any time, on just terms, add or drop a

           party.” Fed. R. Civ. P. 21.

       5. Plaintiffs ask this Court to drop Duncan as a defendant for Counts III and IV and

           dismiss him from this case with respect to those counts only, such that Duncan will

           remain a defendant as to Counts I, II, and V.

       6. Duncan’s counsel has advised that Plaintiffs may indicate her consent to this request.

WHEREFORE Plaintiffs request this Court enter an order dropping Robert Duncan as a

defendant with respect to Counts III and IV only of the third amended complaint.




         Case 6:19-cv-03346-RK Document 181 Filed 06/23/21 Page 1 of 3
                           Respectfully submitted,

                           /s/ Anthony E. Rothert
                           Anthony E. Rothert, #44827
                           Jessie Steffan, #64861
                           Kayla DeLoach, #72424
                           Molly Carney, #70570
                           ACLU of Missouri Foundation
                           906 Olive Street, Suite 1130
                           St. Louis, Missouri 63101
                           arothert@aclu-mo.org
                           jsteffan@aclu-mo.org
                           kdeloach@aclu-mo.org
                           mcarney@aclu-mo.org
                           Tel. (314) 652-3114
                           Fax: (314) 652-3112

                           Gillian R. Wilcox, # 61278
                           ACLU of Missouri Foundation
                           406 W. 34th Street, Suite 420
                           Kansas City, Missouri 64111
                           gwilcox@aclu-mo.org
                           Tel. (816) 470-9938
                           Fax: (314) 652-3112


                           Attorneys for Plaintiffs




                              2

Case 6:19-cv-03346-RK Document 181 Filed 06/23/21 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this motion was served on opposing counsel by the

electronic filing system on June 23, 2021.

                                             /s/ Antony E. Rothert




                                                3

         Case 6:19-cv-03346-RK Document 181 Filed 06/23/21 Page 3 of 3
